DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4 and 29 are canceled.  Claim 30 is newly added.  Claims 1-3,5-28 and 30 are pending where claims 1-3, 5 and 8 have been amended.  Claims 8-13 and 18-28 are withdrawn from consideration and claims 1-3, 5-7, 14-17 and 30 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102/103 and § 103 rejections of the claims have been maintained.
The previous 35 USC § 112 rejections of the claims have been partially maintained.

Claim Rejections - 35 USC § 112

Claims 1-3, 5-7, 14-17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 (from which claims 2-3, 5-7, 14-17 and 30 depend) recites the limitation, “optionally one or more of the optional elements: Cu: max 0.10 Cr: max 0.06 Ni: max 0.08 B: max 0.0015 V: max 0.01 Ca: max 0.01 Co: max 0.01 Sn: max 0.01.” The phrase "optional" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  More specifically, since the elemental ranges are optional, it is unclear whether elemental compositions outside of the claimed ranges would meet the compositional ranges of the claims.  If applicant is intending to limit the range of the recited elements to the recited maximum 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 15-17 and 30 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,853,903 to Hosoya et al.
Regarding claim 1, Hosoya discloses a steel strip for painted parts comprising the following broad composition overlapping the instantly claimed composition range as well as specific examples lying within the instantly claimed composition range such as example 34 (Hosoya, column 8, line 52- column 10 line 25, Example 2, column 12 lines 5-30, Tables 2 and 3)
Element
Claimed wt%
Hosaya No 34
Hosoya wt%
Overlap/lies within?
C
0-0.007
0.0021
0.0010-0.01
Yes
Mn
0-1.2
0.38
0.1-1.5
Yes
Si
0-0.5
0.02
0-0.2
Yes
Al
0-0.1
0.052
0.03-0.10
Yes
P
0-0.15
0.023
0-0.05
Yes

0.003-0.045
0.011
0-0.02
Yes
N
0-0.1
0.0019
0-0.0040
Yes
Cu
0-0.10
~0
~0
Yes
Cr
0-0.06
~0
~0
Yes
Ni
0-0.08
~0
~0
Yes
B
0-0.0015
0.0005
~0 or 0.0002-0.0015
Yes
V
0-0.01
~0
~0
Yes
Ca
0-0.01
~0
~0
Yes
Co
0-0.01
~0
~0
Yes
Sn
0-0.01
~0
~0
Yes
Ti, Nb, Mo
If Ti ≥ 0.005 and Nb ≥ 0.005
0.06 ≤ 4Ti +4Nb + 2Mo ≤ 0.60
Otherwise
0.06 ≤ Ti + 2Nb + 2Mo ≤ 0.60
Nb: 0.009
Ti: 0.018
Nb: 0.005-0.08
Ti: 0.01-0.07
Yes
Fe
Balance
Balance
Balance
Yes


Wherein the steel is manufactured by a method comprising hot rolling, cold rolling, annealing in a manner to suppress grain coarsening and galvanizing (Hosaya, column 10 line 26-67, Example 2 column 12 lines 6-30) in order to produce sheets with a change in waviness ΔWca before and after paneling of less than 0.2 µm (Hosaya, column 5 line 64 – column 6 line 9) with an exemplary change in waviness ΔWca of 0 µm (Hosaya, Table 4, No 34).
Regarding the instantly claimed ΔWsa, equiaxed grain size, and Wsa(Flat), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially 
Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hosaya including the instantly claimed because Hosaya discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 3, the steel of Hosaya overlaps the instantly claimed ranges and steel no 34 of Hosaya lies within the instantly claimed ranges.
Regarding claims 5, 6, 15-17, and 30, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Hosaya would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition, structure and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,853,903 to Hosoya et al in view of the evidentiary reference “Continuous Hot Dip Coatings” by Leonard.
Regarding claim 7, Hosaya discloses that the steel may be treated with a zinc alloy layer (Hosaya, column 10 lines 14-23).  Leonard discloses that galvanized coatings typically contain between 0.16 and 0.25% aluminum (Leonard, page 789, “Aluminum Addition to the Galvanizing Bath) lying within the instantly claimed range.  Thus, the zinc alloy layer coating of Hosaya would be expected to implicitly contain between 0.16 and 0.25% aluminum according to typical practice.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.16 to 0.25% aluminum to the zinc coating of Hosaya as suggested by Leonard, the motivation being to enhance the development of a thin alloy-layer bond zone between the steel and zinc coating layer.
Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over US 5,853,903 to Hosoya et al in view of “Continuous Hot Dip Coatings” by Leonard.
Regarding claim 14, Leonard discloses that typical coating thickness for hot-dip products is 7-46 µm (Leonard, page 789, Table 4) and that aluminum coatings are an alternative to zinc coatings (Leonard, page 788, “Hot-Dip Coatings”).  Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the zinc coating of Hosoya with an aluminum coating as taught by Leonard.  The motivation for doing so is that Leonard teaches that zinc and aluminum coatings are substitutable equivalents known for the same purpose of coating steel and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).
Regarding the instantly claimed thickness, the typical thicknesses disclosed by Leonard overlap that of the instantly claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed 
Regarding the instantly claimed surface roughness, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Hosaya in view of Leonard would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition, structure and method of manufacturing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 14-17 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/340272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a steel with a composition and properties lying within that of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.

Applicant argues that claim 1 is novel and nonobvious over Hosoya because Hosoya is silent as to the instantly claimed ΔWsa, equiaxed grain size, and Wsa(Flat).  This is not found persuasive because regarding the instantly claimed ΔWsa, equiaxed grain size, and Wsa(Flat), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Hosaya would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition, structure and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product.” In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); 
Applicant argues that the steel of Hosoya would have a grain size outside the instantly claimed range because Hosoya discloses annealing at temperatures between 840 to 860 °C whereas the instant specification discloses annealing at 810 ± 20 °C.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  In the instant case, the annealing temperature of Hosoya differs from the disclosed annealing temperature by as little as 10 °C, which is close enough that one of ordinary skill in the art would expect the annealing to impart the same or substantially similar properties absent evidence to the contrary.
Regarding applicant's argument regarding claim 5 that Hosoya teaches away from IF steels, it is noted that the features upon which applicant relies (i.e., IF steel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that instant claim 7 is not anticipated by Hosoya because Hosoya does not disclose the composition of the zinc alloy layer.  This is not found persuasive because Leonard discloses that galvanized coatings typically contain between 0.16 and 0.25% aluminum (Leonard, page 789, “Aluminum Addition to the Galvanizing Bath) lying within the instantly claimed range.  Thus, the zinc .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736